UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34627 GENERAC HOLDINGS INC. (Exact name of registrant as specified in its charter) Delaware 20-5654756 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) S45 W29290 Hwy 59, Waukesha, WI 53189 (Address of principal executive offices) (Zip Code) (262)544-4811 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company,” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☑ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☐ Emerging growth company ☐ (Do not check if a smallerreporting company) If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☑ As of April 28, 2017, there were 62,834,653 shares of registrant’s common stock outstanding. Table of Contents GENERAC HOLDINGS INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2017 and December 31, 2016 1 Condensed Consolidated Statements of Comprehensive Income for the ThreeMonths EndedMarch 31, 2017 and 2016 2 Condensed Consolidated Statements of Cash Flows for theThreeMonths Ended March 31, 2017 and 2016 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6. Exhibits 24 Signatures 25 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements Generac Holdings Inc. Condensed Consolidated Balance Sheets (U.S. Dollars in Thousands, Except Share and Per Share Data) March 31, December 31, 2017 2016 (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ 57,494 $ 67,272 Accounts receivable, less allowance for doubtful accounts 223,031 241,857 Inventories 390,908 349,731 Prepaid expenses and other assets 9,261 24,649 Total current assets 680,694 683,509 Property and equipment, net 215,390 212,793 Customer lists, net 46,126 45,312 Patents, net 46,790 48,061 Other intangible assets, net 2,851 2,925 Tradenames, net 159,252 158,874 Goodwill 710,090 704,640 Deferred income taxes 3,915 3,337 Other assets 2,157 2,233 Total assets $ 1,867,265 $ 1,861,684 Liabilities and stockholders’ equity Current liabilities: Short-term borrowings $ 28,078 $ 31,198 Accounts payable 159,448 181,519 Accrued wages and employee benefits 22,006 21,189 Other accrued liabilities 91,853 93,068 Current portion of long-term borrowings and capital lease obligations 14,515 14,965 Total current liabilities 315,900 341,939 Long-term borrowings and capital lease obligations 1,007,898 1,006,758 Deferred income taxes 27,376 17,278 Other long-term liabilities 62,129 61,459 Total liabilities 1,413,303 1,427,434 Redeemable noncontrolling interest 33,566 33,138 Stockholders’ equity: Common stock, par value $0.01, 500,000,000 shares authorized, 70,433,347 and 70,261,481shares issued at March 31, 2017 and December 31, 2016, respectively 705 702 Additional paid-in capital 452,129 449,049 Treasury stock, at cost (263,636 ) (262,402 ) Excess purchase price over predecessor basis (202,116 ) (202,116 ) Retained earnings 469,508 456,052 Accumulated other comprehensive loss (36,123 ) (40,163 ) Stockholders’ equity attributable to Generac Holdings Inc. 420,467 401,122 Noncontrolling interests (71 ) (10 ) Total stockholders’ equity 420,396 401,112 Total liabilities and stockholders’ equity $ 1,867,265 $ 1,861,684 See notes to consolidated financial statements. 1 Table of Contents Generac Holdings Inc. Condensed Consolidated Statements of Comprehensive Income (U.S. Dollars in Thousands, Except Share and Per Share Data) (Unaudited) Three Months Ended March 31, 2017 2016 Net sales $ 331,814 $ 286,535 Costs of goods sold 221,328 188,475 Gross profit 110,486 98,060 Operating expenses: Selling and service 40,184 37,269 Research and development 10,301 8,197 General and administrative 20,973 17,833 Amortization of intangibles 7,183 7,797 Total operating expenses 78,641 71,096 Income from operations 31,845 26,964 Other (expense) income: Interest expense (10,788 ) (11,035 ) Investment income 5 32 Costs related to acquisitions (185 ) (417 ) Other, net 223 387 Total other expense, net (10,745 ) (11,033 ) Income before provision for income taxes 21,100 15,931 Provision for income taxes 8,251 5,719 Net income 12,849 10,212 Net income attributable to noncontrolling interests 7 4 Net income attributable to Generac Holdings Inc. $ 12,842 $ 10,208 Net income attributable to common shareholders per common share - basic: $ 0.22 $ 0.15 Weighted average common shares outstanding - basic: 62,366,263 66,099,755 Net income attributable to common shareholders per common share - diluted: $ 0.21 $ 0.15 Weighted average common shares outstanding - diluted: 62,936,126 66,600,040 Comprehensive income attributable to Generac Holdings Inc. $ 16,387 $ 11,454 See notes to consolidated financial statements. 2 Table of Contents Generac Holdings Inc. Condensed Consolidated Statements of Cash Flows (U.S. Dollars in Thousands) (Unaudited) Three Months Ended March 31, 2017 2016 Operating activities Net income $ 12,849 $ 10,212 Adjustment to reconcile net income to net cash provided by operating activities: Depreciation 5,414 4,996 Amortization of intangible assets 7,183 7,797 Amortization of original issue discount and deferred financing costs 490 1,056 Deferred income taxes 6,958 5,069 Share-based compensation expense 2,632 2,485 Other 120 81 Net changes in operating assets and liabilities, net of acquisitions: Accounts receivable 19,973 8,237 Inventories (35,338 ) (10,752 ) Other assets 192 (3,882 ) Accounts payable (24,975 ) (6,348 ) Accrued wages and employee benefits 697 7,301 Other accrued liabilities (305 ) 2,628 Excess tax benefits from equity awards (436 ) (6,729 ) Net cash (used in) provided by operating activities (4,546 ) 22,151 Investing activities Proceeds from sale of property and equipment 35 7 Expenditures for property and equipment (3,548 ) (7,093 ) Acquisitions of businesses, net of cash acquired 1,610 (61,280 ) Net cash used in investing activities (1,903 ) (68,366 ) Financing activities Proceeds from short-term borrowings 31,004 8,508 Proceeds from long-term borrowings 1,278 – Repayments of short-term borrowings (35,194 ) (4,151 ) Repayments of long-term borrowings and capital lease obligations (1,056 ) (46 ) Cash dividends paid – (76 ) Taxes paid related to the net share settlement of equity awards (1,903 ) (12,070 ) Proceeds from exercise of stock options 1,107 – Excess tax benefits from equity awards – 6,729 Net cash used in financing activities (4,764 ) (1,106 ) Effect of exchange rate changes on cash and cash equivalents 1,435 834 Net decrease in cash and cash equivalents (9,778 ) (46,487 ) Cash and cash equivalents at beginning of period 67,272 115,857 Cash and cash equivalents at end of period $ 57,494 $ 69,370 See notes to consolidated financial statements. 3 Table of Contents Generac Holdings Inc.
